


Exhibit 10.53


MoneyGram International, Inc.
Non-Employee Director Compensation Arrangements
Revised to be effective as of January 1, 2014


The following compensation program is available to non-employee directors of
MoneyGram International, Inc.
1    Retainers and Fees for Non-Employee Directors
2    An annual Board membership retainer of $100,000 shall be paid to each
non-employee director. The retainer shall be made in arrears in four equal
installments on the first business day following March 31, June 30, September
30, December 31 (each a “Payable Date”).
The Chair of the Audit committee shall receive an additional $20,000 in cash per
year of Chairmanship; payment will be made in arrears in four equal installments
on each Payable Date.
The Chair of the Human Resources and Nominating committee shall receive an
additional $20,000 in cash per year of Chairmanship; payment will be made in
arrears in four equal installments on each Payable Date.
The Chair of the Compliance and Ethics committee shall receive an additional
$20,000 in cash per year of Chairmanship; payment will be made in arrears in
four equal installments on each Payable Date.
Any director serving on two or more of the above-named committees of the Board
but not acting as Chair of any such committees shall receive an additional
$10,000 in cash per year of joint service on such committees.
Non-employee directors are also reimbursed for their expenses for each Board or
committee meeting attended. To the extent that any taxable reimbursements are
provided, they shall be made or provided in accordance with Section 409A of the
Internal Revenue Code and the Treasury Regulations thereunder.
3    Equity Awards for Non-Employee Directors (effective as of the 2013 annual
meeting)
Under the MoneyGram International, Inc. 2005 Omnibus Incentive Plan, as amended,
each non-employee director, at the annual meeting in May, shall receive a
restricted stock unit (“RSU”) covering shares of common stock the fair market
value of which shall be equal to $100,000, as determined by the per share
closing price of the common stock on the NASDAQ, as reported in the consolidated
transaction reporting system, on the date of award of the RSU. RSUs awarded
under this program shall be payable in shares.
4    Each RSU shall vest in full, if at all, upon the first anniversary of the
date of award of such RSU. If a director voluntarily resigns such director’s
Board membership prior to the completion of the one year vesting period, then
such director’s RSU shall be forfeited in whole. Notwithstanding the foregoing,
a director’s RSUs then outstanding (i.e. granted and not previously forfeited)
will vest immediately and in full upon (i) a change in control (as defined in
the standard Restricted Stock Unit Award Agreement approved for use under the
MoneyGram International, Inc. 2005 Omnibus Incentive Plan) so long as the
director remains on the Board through the date immediately prior to the change
in control; or (ii) the director ceases Board membership due to death or
disability.
5    Proration of Retainer and Equity Awards
With respect to Directors who join the Board during a year, the Board may
prorate such Director’s retainer and/or equity award as it deems appropriate.
Amendment or Termination
The Board may amend, alter, suspend, discontinue or terminate this program at
any time.




